DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-22 and 24-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sommer et al., U.S. Patent Publication Number 2021/0311608 A1, in view of Agarawala et al., U.S. Patent Number 11,093,103 B2.

Regarding claim 1, Sommer discloses a computer-implemented method for presenting a three-dimensional (3D) diorama in a computer-generated environment that is presented to a user of a computing device, the method comprising: determining a rendered 3D environment in which to present the 3D diorama (figure 2A; paragraph 0049, present a home ER environment to the user, the home ER world coordinates define a set of points existing in a three-dimensional space; paragraph 0050, the home ER environment corresponds to an AR environment), wherein the rendered 3D environment includes at least one object (paragraph 0050, present the home ER environment and to enable passthrough of at least a portion of physical objects within the operating environment) and the 3D diorama is associated with a spatial computing content item executable by the computing device (paragraph 0052, the first diorama-view representation includes one or more ER objects arranged in a spatial relationship according to the first ER world coordinates), the 3D diorama contained within a 3D structure defining a bounding volume which provides a virtual boundary between assets of the 3D diorama and the at least one object of the 3D environment (paragraph 0067, the electronic device displays the subset of the ER objects within a bounded ER environment); accessing assets of the 3D diorama (paragraph 0108, adding the subset of one or more ER object to the home ER environment); compositing the assets of the 3D diorama with the rendered 3D environment to generate a composite view in which the 3D diorama is rotatable and at least one asset of the 3D diorama at least partially occludes, or is at least partially occluded by, at least one object of the rendered 3D environment (paragraph 0073, request to merge the subset of the ER objects into the home ER environment, the transformed television would be behind and therefore blocked by the back wall; paragraph 0108, adding the one or more ER objects to the home ER environment includes overlaying the subset of the one or more ER objects to the home ER environment); and presenting the composite view to the user through a display of the computing device (paragraph 0050, the electronic device is configured to present the home ER environment and to enable video pass-through of at least a portion of physical objects within the operating environment; FIG. 2F, after the user has rotated the orientation of the electronic device towards the physical table, the electronic device displays the physical table within the home ER environment; the electronic device includes a transparent or additive display that enables optical see-through of the operating environment including physical objects within the operating environment).
	However, it is noted that Sommer fails to disclose wherein the composite view is presented through a portal that is accessible or executed by the computing device.
Agarawala wherein the composite view is presented through a portal that is accessible or executed by the computing device (col. 3, lines 53-62, user wearing AR-enabled glasses may gesture or otherwise select an option on the computing device that launches the data into the physical environment of the user and is made visible, using an AR interface may request and display the images around or across the room or other physical space; col. 23, lines 44-45, the AR system may use the walls as portals to new rooms or workspaces).
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to include in the presented merged/composited view as disclosed by Sommer, the presentation through portals as disclosed by Agarawala, to enable a user portal to a new room or workspace by using the walls to new rooms or workspaces. 

Regarding claim 2, Sommer discloses further comprising rotating the 3D diorama in the composite view (paragraph 0059, electronic device rotates the first diorama-view representation and the ER object therein; figures 2D and 2E).

Regarding claim 3, Sommer discloses wherein an asset of the 3D diorama in a first rotational position occludes, or is occluded by, a first portion of an object of the rendered 3D environment (paragraphs 0073-0075, were the user to request to merge the subset of the ER objects into the home ER environment, the transformed television would be behind and therefore blocked by the back wall), and the asset of the 3D diorama in a second rotational position occludes, or is occluded by, a second portion of the object different from the first portion of the object (paragraphs 0073-0075, moves the bounded ER environment and the subset of ER objects therein away from the back wall to above the physical table, however, the transformed avatar and the transformed couch obstruct a portion of the physical table).

Regarding claim 4, Sommer discloses wherein an asset of the 3D diorama in a first rotational position at least partially occludes, or is at least partially occluded by, a first object of the rendered 3D environment, and the asset of the 3D diorama in a second rotational position does not occlude, and is not occluded by, the first object (paragraphs 0073-0075, moves the bounded ER environment and the subset of ER objects therein away from the back wall to above the physical table).

Regarding claim 5, Sommer discloses wherein the asset of the 3D diorama in the second rotational position at least partially occludes, or is at least partially occluded by, a second object of the rendered 3D environment (figure 2O, the 3D diorama occludes, or at least is partially occluded by the table in the ER environment).

Regarding claim 6, Sommer discloses wherein an asset of the 3D diorama in a first rotational position at least partially occludes, or is at least partially occluded by, a single object of the rendered 3D environment (Figure 2H, the 3D diorama partially occludes the back wall of the home ER environment), and the asset of the 3D diorama in a second rotational position at least partially occludes, or is at least partially occluded by, multiple objects of the rendered 3D environment (figure 2O, the 3D diorama in a rotated position partially occludes the back wall, floor, and table in the home ER environment).

Regarding claim 7, Sommer discloses wherein rotation of the 3D diorama is controllable by the user (paragraph 0062, electronic device detects a manipulation input directed to the first diorama-view representation; the manipulation input rotates the first diorama-view representation; figure 2H).

Regarding claim 8, Sommer discloses further comprising receiving user input through the computing device, wherein the 3D diorama is rotated in response to user input (paragraph 0062, detects a manipulation input directed to the first diorama-view representation, the manipulation input rotates the first diorama-view representation; figures 2H-2I).

Regarding claim 9, Sommer discloses wherein the user input is generated by a mouse, a keyboard, a touchpad, or a touchscreen of the computing device (paragraph 0061, the selection input is detected by an eye tracking sensor of the electronic device or by a hand tracking sensor of the electronic device; paragraph 0107, the input corresponds to one of an eye gaze input, a hand gesture, a voice input, a touch input, and/or the like).

Regarding claim 10, Sommer discloses wherein the computing device is a smartphone, a touchscreen laptop computer, a wearable computer or a spatial computing device (paragraph 0032, the electronic device corresponds to one of a mobile phone, tablet, laptop, wearable computing device, head-mountable device (HMD), or the like).

Regarding claim 11, Sommer discloses wherein the 3D diorama is rotatable to simulate movement of a viewpoint around the 3D diorama and a camera is panning around the 3D diorama (figures 2H and 2I; paragraph 0104, a diorama-view representation may be spun, rotated and/or translated).

Regarding claim 12, Sommer discloses wherein the 3D diorama is automatically rotated according to a pre-determined animation sequence (paragraph 0088, displaying the plurality of diorama-view representations includes animating a portion of the plurality of diorama-view representations; paragraph 0111, some or all of the methods and tasks described may be performed and fully automated by a computer system).

Regarding claim 13, Sommer discloses wherein an asset of the 3D diorama move into and out of occlusion as the 3D diorama is rotated to provide verisimilitude in the rendered 3D environment (paragraph 0052, the avatar is associated with an ER session that enables graphical representations of individuals to be displayed within the first ER environment; the electronic device dynamically updates the first diorama-view representation, such as playback of video content via the television or movement of the avatar, in order to reflect changes within the first ER environment, which Examiner interprets as providing verisimilitude, i.e. the appearance of being real).

Regarding claim 14, Sommer discloses wherein the 3D diorama depicts or provides a preview of a spatial computing user experience generated by the spatial computing content item (paragraph 0085, control values may include, for example, whether a previewing user may communicate with individuals who have joined the first ER session, and/or whether the previewing user sees a history) .

Regarding claim 15, Sommer discloses wherein the rendered 3D environment is an augmented reality environment, a virtual reality environment, or a mixed reality environment (paragraph 0050, the home ER environment corresponds to an AR environment).

Regarding claim 16, it is noted that Sommer fails to disclose wherein the portal is an on-line portal presented through a web browser executed by the computing device.
Agarawala discloses the portal is an on-line portal presented through a web browser executed by the computing device (col. 16, lines 3-10, a web-browser may be AR-enabled through the download and installation of a plug-in which allows the AR system and browser to communicate with each other over the network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include in the portal as disclosed by Agarawala, having access to other rooms or workspaces, the web browser as further disclosed by Agarawala, to enable the AR system and other browser communication with the other rooms and/or workspaces provided by the portal.

Regarding claim 17, it is noted that Sommer fails to disclose wherein the portal comprises a first portal page comprising a plurality of computer-generated icons identifying respective spatial computing content items, respective 3D dioramas are associated with respective spatial computing content items, and respective 3D dioramas provide respective previews of respective spatial computing user experiences generated by respective spatial computing content items.
Agarawala discloses col. 37, lines 46-53, live preview may also include icons or avatars of users participating in the meeting, including their real-time motions. If there are a large number of users, then the meeting organizer or the person speaking may be displayed in the preview. The live preview, including both the displayed participants and/or digital object preview 6128 may be updated and changed in real-time based on what is detected in the underlying, ongoing meeting.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the portal as disclosed by Agarawala, the preview and icons as disclosed by Agarawala, to update and generate icons in real-time based on the user’s underlying needs in a preview before generating the final spatial space.

Regarding claim 18, Agarawala discloses the plurality of spatial computing content items comprising a plurality applications executable by the computing device (col. 19, lines 56-65, the user may have 360-degree workspace in which the user may access different data of different types, including webpages, spreadsheets, images, 3D models, apps, word processing documents, etc.). 

Regarding claim 19, Agarawala discloses further comprising: receiving user input through an input device of the computing device comprising user selection of a computer-generated icon associated with an application; and presenting, through a display of the computing device, a second portal page associated with the selected computer-generated icon and including information about the application (col. 15, lines 25-31, the AR system may capture or receive one or more images of the document or webpage (and any subsequent pushed updates (received from a content provider) or device-initiated (by a user) updates thereafter), and may present those to the users in the AR environment. The images may be expanded to fit any wall or mesh within a room without distortion).

Regarding claim 20, Agarawala further discloses wherein the 3D diorama is displayed within or accessible through the second portal page (col. 16, lines 6-10, a phone may be AR-enabled through logging into a cloud-based network associated with the AR system, through which the AR system may access or receive information and data from the phone). 

Regarding claim 21, Agarawala further discloses wherein the application is downloadable to the computing device through the second portal page (col. 16, lines 3-10, a web-browser may be AR-enabled through the download and installation of a plug-in which allows the AR system and browser to communicate with each other over the network).

Regarding claim 22, Sommer discloses wherein the assets of the 3D diorama are anchored in a virtual physical space of the rendered 3D environment (figures 2A-2T, television, couch, chair, credenza all anchored in the rendered environment).

Agarawala col. 19, lines 62-65, the user may be viewing or interacting with particular images or 3D models that are anchored to or sitting on a mesh mirroring a tabletop while other display elements may be anchored or stuck to wall meshes. 

Regarding claim 24, Sommer discloses wherein the 3D structure is a 3D bounding box comprising three pairs of opposing planes that collectively define the 3D bounding volume (figures 2A-2T).

Regarding claim 25, Sommer discloses wherein at least one plane of the 3D bounding box is adjacent to a surface of an object of the rendered 3D environment (figure 2P; paragraph 0074, moving the bounded ER environment and the subset of the ER objects therein away from the back wall to above the physical table).

Regarding claim 26, Sommer discloses wherein the at least one plane of the 3D bounding box comprises a virtual bottom of the 3D bounding box depicted as being placed on a horizontal surface of the object of the rendered 3D environment so that the virtual bottom of the 3D bounding box appears to rest on the horizontal surface of the object (figure 2Q, 3D bounding box placed on horizontal surface of the table in the render 3D environment).

Regarding claim 27, Sommer discloses wherein the at least one plane of the 3D bounding box comprises a side of the 3D bounding box is placed against a vertical surface of the object of the rendered 3D environment (Paragraph 0103, displaying an indicator that is indicative of the particular one of the one or more physical objects, such as a color overlay or animation that is on the surface of a portion of the particular one of the one or more physical objects).

Regarding claim 28, Sommer discloses wherein the assets of the 3D diorama are independently controllable relative to objects of the rendered 3D environment (paragraph 0064, figures 2K and 2L, the electronic device displays an animation of the avatar based on a corresponding movement of the particular individual, the avatar moves from standing beside the couch to sitting on the couch facing the television).

Regarding claim 29, Sommer discloses wherein at least one asset of the 3D diorama is an animated asset (paragraph 0064, as illustrated in FIGS. 2K and 2L, the electronic device displays an animation of the avatar).

Regarding claim 30, Sommer discloses the 3D diorama further comprising audio content (figure 2J, 256; paragraph 0063, the electronic device plays a first set of speech data that is associated with the particular individual that is associated with, e.g. connected to, the ER session).

Regarding claim 31, Sommer discloses wherein a first asset of the 3D diorama and a second asset of the 3D diorama interact with or react to each other (figures 2K-2L, user avatar sitting on the couch, interacts with other user).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 8-11, filed 05/23/2022, with respect to the rejection(s) of claim(s) 1-21 and 38-31, under 103, Pavlovsky in view of Corazza and claims 22-27, under 103, Pavlovsky, in view of Corazza, further in view of Agarawala and Pahud, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sommer in view of Agarawala.
Applicant argues page 11, Agarawala fails to disclose a 3D diorama have a 3D structure defining a bounding volume which provides a virtual boundary between assets of the 3D diorama and at least one object of the 3D environment.  Examiner respond Sommer discloses paragraph 0052, the first diorama-view representation includes one or more ER objects arranged in a spatial relationship according to the first ER world coordinates, see also figures 2A-2T.  Agarawala further discloses in figures 40B, 41, 54A, 55A, 51 and 69, a three-dimensional structure with objects arranged in a virtual boundary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD-JOHNSON/Primary Examiner, Art Unit 2616